Citation Nr: 1701938	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  13-24 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for ingrown toenail, right great toe.

2.  Entitlement to an initial compensable rating for ingrown toenail, left great toe.

3.  Entitlement to an initial compensable rating for onychomycosis, bilateral great toes, and a rating in excess of 30 percent from April 4, 2016. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran has active service from September 1994 to March 2002.  

These matters come on appeal before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for ingrown toenails, right and left great toes, and onychomycosis, bilateral great toes, and assigned each initial noncompensable ratings from November 2011.

In August 2015, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  In October 2015, the Board remanded this case.

In June 2016, the RO granted a rating of 30 percent for onychomycosis, bilateral great toes from April 4, 2016.

The United States Court of Appeals for Veterans Claims (the Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of a higher rating remains for onychomycosis, bilateral great toes in appellate status.  

However, the Court issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains at least one claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.  The issue subject to the stay is entitlement to an initial compensable rating for onychomycosis, bilateral great toes, and a rating in excess of 30 percent from April 4, 2016.


FINDINGS OF FACT

1.  The Veteran's ingrown toenail, right great toe, is productive of no more than moderate impairment.  

2.  The Veteran's ingrown toenail, left great toe, is productive of no more than moderate impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for ingrown toenail, right great toe are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.20, 4.71, Diagnostic Code 5284 (2015).

2.  1.  The criteria for an initial 10 percent rating for ingrown toenail, left great toe are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.20, 4.71, Diagnostic Code 5284 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a January 2012 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With regards to the claim for a higher initial rating for ingrown great toenails, the Veteran is challenging the initial evaluations assigned following the granting of service connection for this disability.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Here, in the NOD, the Veteran took issue with the initial disability rating assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB.  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent the Veteran an SOC that contained, in pertinent part, the criteria for establishing entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's pertinent medical records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning  capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In a March 2012 rating decision, service connection for ingrown great toenails of each foot was granted and each was assigned a noncompensable rating under Diagnostic Code 5284 from November 14, 2011.

The Veteran was afforded a VA examination in March 2012.  At that time, it was noted that the Veteran had injured both great toenails in basic training and had continued to have problems with them ever since.  He had undergone multiple procedures on each one, and once had a severe infection in the right toenail that took multiple courses of antibiotics and months to heal.  Currently, he had pain, deformity, and a chronic fungal infection for which he took oral Lamisil for several months (he is separately service-connected for skin disorder of the great toes).   He was not using any medications for this condition.  On examination, he had dystrophic, thickened, friable toenails with tender beds in bilateral great toes.  His toenail condition did not impact his ability to work.  

April to May 2015 private records noted the Veteran's history of bilateral ingrown great toenails that had been removed 4-5 times, but grew back and caused pain.  His pain was a 7/10.  The examiner noted that the Veteran also had pes planus as well as a skin disorder of the toenails.  The Veteran was casted for orthotics.

At his August 2015 Board hearing, the Veteran testified that he rarely wore shoes because his toenails hurt so much, it was also uncomfortable to walk, and his activities were limited.  He stated that he would get pain, swelling, and infections.  He said that he had his toenails trimmed.  He related that he had new orthotics for shoes.  The Veteran said that he had been laid off from work as a driver, but was looking for work.  He reported that his toenail disability had negatively affected his ability to drive.  His representative also noted that the Veteran had pes planus.  The Veteran submitted two Disability Benefits Questionnaires (DBQs), one for the ingrown toenails, and one for the skin disorder.  On the form for the ingrown toenails, it was noted that the Veteran had chronic recurring ingrown great toenails.  The Veteran said it was painful to walk and he had numbness at times.  Pain on use/manipulation was indicated and the examiner indicated that there was swelling when the toenails were infected or ingrown.  The Veteran had a decreased longitudinal arch height on weight bearing, there was marked deformity, marked pronation of the feet, and the weight bearing line fell over or was medial to the great toes.  There was no nail on the right toenail.  There was pain on movement, weight-bearing, swelling, and deformity, bilaterally.  Employment was affected with regard to walking and prolonged standing.  Associated symptoms included decreased mobility, decreased sleep, joint tenderness, limping, nocturnal pain, numbness, and pain.  Pertinent negative included bruising, crepitus, joint instability, locking, popping, and nocturnal awakening.  

August 2015 private records indicated that the Veteran had constant and worsening pain in his big toes which was aggravated by bending, movement, walking, and standing.  The pain was relieved by elevation, Ibuprofen, and rest.  An earlier April 2015 record noted a referral for great toenail removal.

In April 2016, the Veteran was afforded another VA examination because the DBQ form and the private records appeared to indicate symptoms that were due other foot disabilities, such the Veteran's pes planus.  Thus, a new examination was needed to delineate the symptoms related to the great toes (or as indicated otherwise).  On examination, it was noted that the Veteran also had pes planus and plantar fasciitis.  The Veteran reported that the pain in his great toes was not isolated to the great toe digits; in his right foot he reported pain on the dorsal aspect of his great toe down into the midfoot region along the 1st and 2nd metatarsals and additional pain radiating along the lateral aspect of the dorsum of the 1st metatarsal to the base of the anterior ankle.  On the solar aspect of his right foot, the Veteran noted pain from the tip of his great toe all the way down to his heel primarily along the inner aspect of the solar aspect of his foot extending slightly into the metatarsal region beneath 1st to 4th digits and into the center of the arch and the medial aspect of the right heel.  In his left foot, the Veteran reported pain on the dorsal aspect of his great toe down into the midfoot region along the 1st through 3rd metatarsals.  This pain was more localized to this region compared to the pain in the dorsum of the right foot.  On the solar aspect of his left foot, he noted pain from the tip of his great toe all the way down to his heel primarily along the inner aspect of the solar aspect of his foot and extending slightly into the metatarsal region beneath 1st to 3rd digits and into the medial aspect of the arch.  He noted pain in the entire left heel.  He differentiated his pain in the dorsum of both feet at rest as a "constant stinging like sensation," and with weight bearing, the pain was sharp and also produced burning pain.  The pain in the soles of both feet was sharp pain.  The Veteran reported pain on manipulation and use.  There was no indication of swelling on use and there were no characteristic callouses.  There was not extreme tenderness of plantar surfaces.  There was decreased longitudinal arch height on weight-bearing.  There was no objective evidence of marked deformity of the feet.  There was no marked pronation of either foot and the weight-bearing line did not fall over or was medial to the great toes.  There was pain on movement, pain on weight-bearing, disturbance of locomotion, and interference with standing.  There was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time.  There was no other functional loss during flare-ups or when the foot was used repeatedly over a period of time.  There was scarring on the right great toe on the distal aspect of the digit on the outer aspect which measured 1.5 cm. by 0.1 cm.  The examiner indicated that the Veteran used orthotics due to bilateral pes planus and plantar fasciitis.  Photographs of the great toes were provided which showed deformed and incomplete nails.

On the April 2016 VA skin examination of the feet, in pertinent part, there was no current evidence of ingrown toenails affecting either great toenail; the remaining nails of both feet were within normal appearance.

VA considers granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court previously indicated that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the Court recently suggested that the plain language of 38 C.F.R. § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a diagnostic code predicated on range of motion measurements.  See Correia v. McDonald, 28 Vet. App. 158 (2016); Southall-Norman, No. 15-1357, 2016 WL 7240720.  In this case, there is no identified measurable limitation of motion; however, pain and other symptoms have been identified.  

The Veteran has been assigned a noncompensable rating under Diagnostic Code 5284.  Under Diagnostic Code 5284, other foot injuries are rated 10 percent disabling when moderate, 20 percent disabling when moderately severe, and 30 percent disabling when severe.  With actual loss of use of the foot, a 40 percent rating is assigned under Diagnostic Code 5167.  Diagnostic Code 5284 refers to "other" foot injuries and applies to foot disabilities for which there is not already a specific diagnostic code, such as in this case.  The Court has held that when a when a condition is specifically listed in the Schedule, it may not be rated by analogy under Diagnostic Code 5284.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).

Ratings may also be assigned for amputation as follows: amputation of the great toe with metatarsal involvement warrants a 30 percent rating; amputation of one or two toes with metatarsal involvement warrants a 20 percent rating; and amputation of toes three or four without metatarsal involvement and including the great toe, warrants a 20 percent rating.  See Diagnostic Codes 5171, 5172, and 5173.  However, the VA examination report indicated that the Veteran would not be equally well served with amputation.  

Turning to Diagnostic Code 5284, the Board finds that each great toe warrants a separate 10 percent rating for moderate disability.  The Board notes that only the great toe of each foot is service-connected; however, the evidence persuasively shows that the Veteran has pain caused by the recurrent ingrown toenails and loss of the toenails.  There is also pain on weight-bearing, disturbance of locomotion, and interference with standing.  There is no other functional loss.  The Veteran is able to ambulate and used orthotics.  As the Veteran is only service-connected for the great toes of the feet and is able to perform the function of the feet, no more than moderate impairment is demonstrated such that a higher rating is warranted.  

In addition, although the Veteran has residual scarring on the right great toe, it is not symptomatic or compensable.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  The scarring is not deep, non-linear, or measures an area or areas of 144 square inches or more, nor is the scarring unstable, painful, or productive of any functional impairment.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence supports a 10 percent rating for disability of the great toe of each foot.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's great toe disabilities are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe the disability symptomatology.  There have not been any hospitalizations or marked interference with employment.  Although the Veteran indicated that he was unable to continue driving due to his feet, he also has skin and ankle disabilities and was seeking other employment.  Moreover, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  Therefore, the Board finds that the record does not reflect that the great toe disabilities are so exceptional or unusual as to warrant referral for consideration of the assignment of a higher disability rating on an extraschedular basis.


ORDER

Entitlement to an initial 10 percent rating for ingrown toenail, right great toe, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial 10 percent rating for ingrown toenail, left great toe, is granted, subject to the law and regulations governing the payment of monetary benefits.

____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


